DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 3/25/2021.
Claims(s) 1/20 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 3/25/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings were received on 3/25/2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Comments Regarding Subject Matter Eligibility
The potential abstract ideas of “determining at least one candidate” as noted in claim 1 and similarly as noted in claim 9 are considered as not capable of being performed in the human mind and are also considered as being recited with additional elements which integrate the abstract idea into a practical application. and the claims are therefore considered as eligible subject matter under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. US 20180152986 (hereinafter “Jung1”).

As to claim 9:
Jung1 discloses:
An operation method performed by a remote terminal in a communication system, the operation method comprising:
receiving a discovery signal from each of one or more neighboring terminals;
(“The remote UE measures a link quality with respect to each of candidate relay UEs (S182), and reports candidate relay UEs of which a link quality is greater than or equal to a threshold to the network (S183).”; Jung et al.; 0337)
(“A measurement report for reporting the candidate relay UEs for a relay service may be configured for the remote UE. The configuration of the measurement report may include a minimum sidelink (relay link) quality threshold. When the threshold is configured, the remote UE may report only candidate relay UEs of which a quality is greater than or equal to the threshold.”; Jung et al.; 0338)
(“Level 3: The remote UE reports to the eNB a measurement result for a candidate relay UE which satisfies a minimum condition. The eNB selects the relay UE from the candidate relay UEs, and hands over the remote UE to the selected relay UE. The handover may be instructed by using an RRC connection reconfiguration message or an RRC release message.
[0258] According to the level 3, since the relay UE is selected by the eNB, there is an advantage in that maximum flexibility and consistency with the conventional operation can be maintained to the maximum extent possible.
[0259] The minimum criterion may include that: 1) connectivity provided by the relay UE shall satisfy a requirement provided by an upper layer; and 2) a quality of sidelink measurement (e.g., sidelink RSRQ) performed by the remote UE by measuring a discovery signal received from the relay UE shall be greater than or equal to a determined threshold.”; Jung et al.; 0257-0259)
(where
“sidelink (relay link)”/”measures link quality”/”a quality of sidelink measurement (e.g., sidelink RSRQ) performed by the remote UE by measuring a discovery signal received from the relay UE shall be greater than or equal to a determined threshold” maps to “receiving a discovery signal”,
“each of candidate relay UEs (S182), and reports candidate relay UEs” maps to “one or more neighboring terminals”

performing a measurement operation on the discovery signal;
(where
“measures a link quality”/”measurement report”/“sidelink (relay link)”/”a quality of sidelink measurement (e.g., sidelink RSRQ) performed by the remote UE by measuring a discovery signal received from the relay UE shall be greater than or equal to a determined threshold” maps to “performing measurement”,

determining at least one candidate terminal from among the one or more neighboring terminals based on a result of the measurement operation;
(where
“A measurement report for reporting the candidate relay UEs for a relay service may be configured for the remote UE. The configuration of the measurement report may include a minimum sidelink (relay link) quality threshold. When the threshold is configured, the remote UE may report only candidate relay UEs of which a quality is greater than or equal to the threshold.” Maps to “determining at least one candidate terminal from among the one or more neighboring terminals based on a result of the measurement operation”, where “quality is greater” maps to “determining...”

transmitting a list including information of the at least one candidate terminal to a base station; and
(“When the candidate relay UEs are reported from the remote UE, an eNB selects a specific candidate relay UE from the candidate relay UEs (S184), and reports the specific candidate relay UE to the remote UE (S185). That is, the network may instruct the remote UE to select the specific candidate UE as the relay UE. In this case, the eNB may report an ID of the specific candidate relay UE to the remote UE.”; Jung et al.; 0339)
(where
“candidate relay UEs are reported” maps to “transmitting a list including information of the at least one candidate terminal”
“eNB”/”network”/FIG. 19 maps to “base station”

receiving information on a relay terminal selected within the at least one candidate terminal included in the list from the base station.
(“When the eNB instructs the remote UE to select the specific candidate relay UE as the relay UE, a single or a plurality of specific candidate relay UEs may be present. If the number of the specific candidate relay UEs is one, the remote UE performs a connection establishment process for the relay service with respect to the single specific candidate relay UE. The connection establishment process may include a security configuration with respect to the remote UE and the specific candidate relay UE.”; Jung et al.; 0340)
(where
“instructs the remote UE to select the specific candidate relay UE as the relay UE”/S184/FIG. 19 maps to “receiving information on a relay terminal selected within the at least one candidate terminal included in the list from the base station”
      	
	Jung1 teaches a remote UE measuring discover signal link quality from candidate relay UEs, reporting candidate relay UEs which link quality is greater than threshold, the base station selects specific candidate relay UE and communicates selected candidate relay UE to the remote UE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7, 8, 11, 12, 14, 15, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 20180152986 (hereinafter “Jung1”) in view of Jung et al. US 20180152986 (hereinafter “Jung2”).

As to claim 1:
Jung1 discloses:
An operation method performed by a remote terminal in a communication system, the operation method comprising:
receiving a discovery signal from each of one or more neighboring terminals;
(“1. A group of relay UEs satisfying a minimum condition (e.g., a connectivity and sidelink measurement value exceeds a specific threshold) is generated (such a group is referred to as a candidate group). For this, the remote UE may use a sidelink discovery operation, that is, a procedure in which the remote UE attempts to receive a sidelink discovery signal transmitted by the relay UE.”; Jung et al.; 0274)
(where
“remote UE” maps to “remote terminal”, 
“group of relay UEs” maps to “one or more neighboring terminals”,
“the remote UE attempts to receive a sidelink discovery signal transmitted by the relay UE”/”group of UEs” maps to “receiving a discovery signal from each”

performing a measurement operation on the discovery signal;
(“a. A remote UE assigns a ranking to candidate relay UEs included in a candidate group to select a candidate relay UE having a highest ranking as a relay UE. The ranking may be assigned on the basis of a sidelink RSRP (e.g., SD-RSRP) measurement value between each candidate relay UE and the remote UE.”; Jung et al.; 0276)
(where
“the remote UE attempts to receive a sidelink discovery signal transmitted by the relay UE”/”sidelink RSRP (g.g. SD-RSRP) measurement” maps to “performing a measurement operation on the discovery signal”

determining at least one candidate terminal from among the one or more neighboring terminals based on a result of the measurement operation;
(where
“select a candidate...on the basis of...measurement”/”ranking” maps to “determining at least one candidate terminal from among the one or more neighboring terminals based on a result of the measurement operation”

selecting a relay terminal within the at least one candidate terminal; and
“select a candidate...on the basis of...measurement” maps to “selecting a relay terminal within the at least one candidate terminal”

Jung1 teaches a remote UE performs relay UE selection based on received, measured and ranked sidelink discovery signals.
      
Jung1 as described above does not explicitly teach:
performing a sidelink setup procedure with the relay terminal.

However, Jung2 further teaches a sidelink establishment capability which includes:
performing a sidelink setup procedure with the relay terminal.
(“When the remote UE selects a specific candidate relay UE as the relay UE, a one-to-one sidelink for a relay is established between the specific candidate relay UE and the remote UE (S153). This may be referred to as a step 3: layer-2 link establishment through PC5 interface.
[0245] In step 3, a unicast connection is established between the remote UE and the relay UE through the PC5 interface. This process may include an authentication and security setup process. A security aspect of this process may be handled by SA3. Accordingly, this may be referred to as a step 3: security layer-2 link establishment through PC5 interface.”; Jung et al.; 0244-0245)
(where
“one-to-one sidelink for a relay is established” maps to “performing a sidelink setup procedure with the relay terminal”

      	Jung2 teaches a one-to-one sidelink establishment between a remote UE and a relay UE.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink establishment capability of Jung2 into Jung. By modifying the processing/messaging of Jung1 to include the sidelink establishment capability as taught by the processing/messaging of Jung2, where Jung associates the various embodiments as “examples” and “exemplifies” and where paragraph 0363 of Jung teaches embodiments being capable of being implemented in different methodologies, the benefits of improved out-of-coverage relay selection (Jung1; 0272) with ping pong prevention (Jung2; 0344) are achieved.

As to claim 3:
Jung1 as described above does not explicitly teach:
further comprising receiving configuration information for discovery and selection of the relay terminal from a base station.

However, Jung2 further teaches a configuration/measurement/discovery signal capability which includes:
further comprising receiving configuration information for discovery and selection of the relay terminal from a base station.
(“Referring to FIG. 19, the network transmits a configuration of a relay UE selection method to a remote UE (S181). It may be reported to the remote UE that the network selects the relay UE for the remote UE. That is, it may be reported to the remote UE that the relay UE is selected under the control of the network.
[0337] The remote UE measures a link quality with respect to each of candidate relay UEs (S182), and reports candidate relay UEs of which a link quality is greater than or equal to a threshold to the network (S183).”; Jung et al.; 0336-0337)
(“The remote UE selects a specific candidate relay UE as the relay UE (S186), and establishes a connection for a relay service. The connection establishment process may include a security setup between the remote UE and the selected candidate relay UE. The candidate relay UEs included in the list may report their IDs when a discovery signal is transmitted.”; Jung et al.; 0342)
(where “selection method” includes performing “measurement report” and “discover signal is transmitted” which is considered as including “discovery”)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configuration/measurement/discovery signal capability of Jung2 into Jung. By modifying the processing/messaging of Jung1 to include the configuration/measurement/discovery signal capability as taught by the processing/messaging of Jung2, where Jung associates the various embodiments as “examples” and “exemplifies” and where paragraph 0363 of Jung teaches embodiments being capable of being implemented in different methodologies, the benefits of improved out-of-coverage relay selection (Jung1; 0272) with ping pong prevention (Jung2; 0344) are achieved.

As to claim 4:
Jung1 as described above does not explicitly teach:
wherein the configuration information includes one or more of configuration information for ..., configuration information of a resource pool for a discovery operation, ..., ..., and configuration information for the measurement operation.

However, Jung2 further teaches a resource pool/measurement capability which includes:
wherein the configuration information includes one or more of configuration information for ..., configuration information of a resource pool for a discovery operation, ..., ..., and configuration information for the measurement operation.
(“An eNB may configure that UE has to use a type 1 resource pool for discovery information announcement or has to use a type 2 resource through an RRC signal in relation to UE in the RRC_CONNECTED state.”; Jung et al.; 0223)
(“A measurement report for reporting the candidate relay UEs for a relay service may be configured for the remote UE. The configuration of the measurement report may include a minimum sidelink (relay link) quality threshold. When the threshold is configured, the remote UE may report only candidate relay UEs of which a quality is greater than or equal to the threshold.”; Jung et al.; 0338)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource pool/measurement capability of Jung2 into Jung. By modifying the processing/messaging of Jung1 to include the resource pool/measurement capability as taught by the processing/messaging of Jung2, where Jung associates the various embodiments as “examples” and “exemplifies” and where paragraph 0363 of Jung teaches embodiments being capable of being implemented in different methodologies, the benefits of improved out-of-coverage relay selection (Jung1; 0272) with ping pong prevention (Jung2; 0344) are achieved.

As to claim 7:
Jung1 as described above does not explicitly teach:
wherein the discovery signal is one or more of a demodulation reference signal (DMRS), a sidelink discovery- reference signal (SD-RS), and a synchronization signal.

However, Jung2 further teaches a measurement/synchronization/reference signal/dm-rs capability which includes:
wherein the discovery signal is one or more of a demodulation reference signal (DMRS), a sidelink discovery- reference signal (SD-RS), and a synchronization signal.
(“The minimum criterion may include that: 1) connectivity provided by the relay UE shall satisfy a requirement provided by an upper layer; and 2) a quality of sidelink measurement (e.g., sidelink RSRQ) performed by the remote UE by measuring a discovery signal received from the relay UE shall be greater than or equal to a determined threshold.”; Jung et al.; 0259)
(“Meanwhile, for the D2D relay operation, sidelink discovery reference signal received power (SD-RSRP) may be used. The SD-RSRP may be defined as a linear average of power contribution of resource elements for carrying a DM-RS associated with a PDSCH of which a cyclic redundancy check (CRC) is authenticated. A reference point of the SD-RSRP may be an antenna connection portion of the UE. When reception diversity is used by the UE, a value lower than the SD-RSRP depending on an individual diversity branch may not be reported.”; Jung et al.; 0225)
(“In addition, a UE located out-coverage of a cell may measure the S-RSRP/SD-RSRP or the like on the basis of the SLSS and/or the DM-RS of the PSBCH/PSCCH/PSSCH to determine whether the UE will be a synchronization source for performing a D2D relay operation.”; Jung et al.; 0226)
(“Hereinafter, a sidelink may imply a UE-to-UE interface for a D2D communication and a D2D discovery. The sidelink corresponds to the aforementioned PC5 interface. A channel defined/used in the sidelink may be a physical sidelink control channel (PSCCH), and a control channel for broadcasting basic system information for D2D communication may be a physical sidelink broadcast channel (PSBCH). In addition, a channel for transmitting a D2D discovery signal may be defined as a physical sidelink discovery channel (PSDCH). A D2D synchronization signal may be referred to as a sidelink synchronization signal (SLSS) or a D2D synchronization signal (D2DSS).”; Jung et al.; 0224)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the measurement/synchronization/reference signal/dm-rs capability of Jung2 into Jung. By modifying the processing/messaging of Jung1 to include the measurement/synchronization/reference signal/dm-rs capability as taught by the processing/messaging of Jung2, where Jung associates the various embodiments as “examples” and “exemplifies” and where paragraph 0363 of Jung teaches embodiments being capable of being implemented in different methodologies, the benefits of improved out-of-coverage relay selection (Jung1; 0272) with ping pong prevention (Jung2; 0344) are achieved.

As to claim 8:
Jung1 as described above does not explicitly teach:
further comprising transmitting a response signal to the discovery signal to the one or more neighboring terminals.

However, Jung2 further teaches an authentication capability which includes:
further comprising transmitting a response signal to the discovery signal to the one or more neighboring terminals.     
(“When the remote UE selects a specific candidate relay UE as the relay UE, a one-to-one sidelink for a relay is established between the specific candidate relay UE and the remote UE (S153). This may be referred to as a step 3: layer-2 link establishment through PC5 interface.
[0245] In step 3, a unicast connection is established between the remote UE and the relay UE through the PC5 interface. This process may include an authentication and security setup process. A security aspect of this process may be handled by SA3. Accordingly, this may be referred to as a step 3: security layer-2 link establishment through PC5 interface.”; Jung et al.; 0244-0245)
(where
FIG. 15 illustrates “establish sidelink between...” in S153 after receiving “discover signal” in S152, where “S153” is associated with “authentication” which is considered as requiring “response signal” in order to perform “authentication”

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the authentication capability of Jung2 into Jung. By modifying the processing/messaging of Jung1 to include the authentication capability as taught by the processing/messaging of Jung2, where Jung associates the various embodiments as “examples” and “exemplifies” and where paragraph 0363 of Jung teaches embodiments being capable of being implemented in different methodologies, the benefits of improved out-of-coverage relay selection (Jung1; 0272) with ping pong prevention (Jung2; 0344) are achieved.

As to claim 11:
Jung1 as described above does not explicitly teach:
wherein the information of the relay terminal is included in a radio resource control (RRC) connection reconfiguration message transmitted from the base station.

However, Jung2 further teaches a reconfiguration capability which includes:
wherein the information of the relay terminal is included in a radio resource control (RRC) connection reconfiguration message transmitted from the base station.
(“Level 3: The remote UE reports to the eNB a measurement result for a candidate relay UE which satisfies a minimum condition. The eNB selects the relay UE from the candidate relay UEs, and hands over the remote UE to the selected relay UE. The handover may be instructed by using an RRC connection reconfiguration message or an RRC release message.”; Jung et al.; 0257)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the reconfiguration capability of Jung2 into Jung. By modifying the processing/messaging of Jung1 to include the reconfiguration capability as taught by the processing/messaging of Jung2, where Jung associates the various embodiments as “examples” and “exemplifies” and where paragraph 0363 of Jung teaches embodiments being capable of being implemented in different methodologies, the benefits of improved out-of-coverage relay selection (Jung1; 0272) with ping pong prevention (Jung2; 0344) are achieved.

As to claim 12:
Jung1 as described above does not explicitly teach:
further comprising receiving configuration information for discovery and selection of the relay terminal from the base station, wherein the configuration information includes one or more of configuration information for ..., configuration information of a resource pool for a discovery operation, ..., ..., and configuration information for the measurement operation.

However, Jung2 further teaches a configuration/measurement/discovery/ resource pool/measurement signal capability which includes:
further comprising receiving configuration information for discovery and selection of the relay terminal from a base station.
(“Referring to FIG. 19, the network transmits a configuration of a relay UE selection method to a remote UE (S181). It may be reported to the remote UE that the network selects the relay UE for the remote UE. That is, it may be reported to the remote UE that the relay UE is selected under the control of the network.
[0337] The remote UE measures a link quality with respect to each of candidate relay UEs (S182), and reports candidate relay UEs of which a link quality is greater than or equal to a threshold to the network (S183).”; Jung et al.; 0336-0337)
(“The remote UE selects a specific candidate relay UE as the relay UE (S186), and establishes a connection for a relay service. The connection establishment process may include a security setup between the remote UE and the selected candidate relay UE. The candidate relay UEs included in the list may report their IDs when a discovery signal is transmitted.”; Jung et al.; 0342)
(where “selection method” includes performing “measurement report” and “discover signal is transmitted” which is considered as including “discovery”)
      
wherein the configuration information includes one or more of configuration information for ..., configuration information of a resource pool for a discovery operation, ..., ..., and configuration information for the measurement operation.
(“An eNB may configure that UE has to use a type 1 resource pool for discovery information announcement or has to use a type 2 resource through an RRC signal in relation to UE in the RRC_CONNECTED state.”; Jung et al.; 0223)
(“A measurement report for reporting the candidate relay UEs for a relay service may be configured for the remote UE. The configuration of the measurement report may include a minimum sidelink (relay link) quality threshold. When the threshold is configured, the remote UE may report only candidate relay UEs of which a quality is greater than or equal to the threshold.”; Jung et al.; 0338)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configuration/measurement/discovery/resource pool/measurement signal capability of Jung2 into Jung. By modifying the processing/messaging of Jung1 to include the configuration/measurement/discovery/resource pool/measurement signal capability as taught by the processing/messaging of Jung2, where Jung associates the various embodiments as “examples” and “exemplifies” and where paragraph 0363 of Jung teaches embodiments being capable of being implemented in different methodologies, the benefits of improved out-of-coverage relay selection (Jung1; 0272) with ping pong prevention (Jung2; 0344) are achieved.

As to claim 14:
Jung1 as described above does not explicitly teach:
wherein the discovery signal is one or more of a demodulation reference signal (DMRS), a sidelink discovery- reference signal (SD-RS), and a synchronization signal.

However, Jung2 further teaches a measurement/synchronization/reference signal/dm-rs capability which includes:
wherein the discovery signal is one or more of a demodulation reference signal (DMRS), a sidelink discovery- reference signal (SD-RS), and a synchronization signal.
(“The minimum criterion may include that: 1) connectivity provided by the relay UE shall satisfy a requirement provided by an upper layer; and 2) a quality of sidelink measurement (e.g., sidelink RSRQ) performed by the remote UE by measuring a discovery signal received from the relay UE shall be greater than or equal to a determined threshold.”; Jung et al.; 0259)
(“Meanwhile, for the D2D relay operation, sidelink discovery reference signal received power (SD-RSRP) may be used. The SD-RSRP may be defined as a linear average of power contribution of resource elements for carrying a DM-RS associated with a PDSCH of which a cyclic redundancy check (CRC) is authenticated. A reference point of the SD-RSRP may be an antenna connection portion of the UE. When reception diversity is used by the UE, a value lower than the SD-RSRP depending on an individual diversity branch may not be reported.”; Jung et al.; 0225)
(“In addition, a UE located out-coverage of a cell may measure the S-RSRP/SD-RSRP or the like on the basis of the SLSS and/or the DM-RS of the PSBCH/PSCCH/PSSCH to determine whether the UE will be a synchronization source for performing a D2D relay operation.”; Jung et al.; 0226)
(“Hereinafter, a sidelink may imply a UE-to-UE interface for a D2D communication and a D2D discovery. The sidelink corresponds to the aforementioned PC5 interface. A channel defined/used in the sidelink may be a physical sidelink control channel (PSCCH), and a control channel for broadcasting basic system information for D2D communication may be a physical sidelink broadcast channel (PSBCH). In addition, a channel for transmitting a D2D discovery signal may be defined as a physical sidelink discovery channel (PSDCH). A D2D synchronization signal may be referred to as a sidelink synchronization signal (SLSS) or a D2D synchronization signal (D2DSS).”; Jung et al.; 0224)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the measurement/synchronization/reference signal/dm-rs capability of Jung2 into Jung. By modifying the processing/messaging of Jung1 to include the measurement/synchronization/reference signal/dm-rs capability as taught by the processing/messaging of Jung2, where Jung associates the various embodiments as “examples” and “exemplifies” and where paragraph 0363 of Jung teaches embodiments being capable of being implemented in different methodologies, the benefits of improved out-of-coverage relay selection (Jung1; 0272) with ping pong prevention (Jung2; 0344) are achieved.

As to claim 15:
Jung1 discloses:
An operation method performed by a relay terminal in a communication system, the operation method comprising:
...
transmitting a discovery signal to a remote terminal;
 (“The remote UE measures a link quality with respect to each of candidate relay UEs (S182), and reports candidate relay UEs of which a link quality is greater than or equal to a threshold to the network (S183).”; Jung et al.; 0337)
(“A measurement report for reporting the candidate relay UEs for a relay service may be configured for the remote UE. The configuration of the measurement report may include a minimum sidelink (relay link) quality threshold. When the threshold is configured, the remote UE may report only candidate relay UEs of which a quality is greater than or equal to the threshold.”; Jung et al.; 0338)
(“Level 3: The remote UE reports to the eNB a measurement result for a candidate relay UE which satisfies a minimum condition. The eNB selects the relay UE from the candidate relay UEs, and hands over the remote UE to the selected relay UE. The handover may be instructed by using an RRC connection reconfiguration message or an RRC release message.
[0258] According to the level 3, since the relay UE is selected by the eNB, there is an advantage in that maximum flexibility and consistency with the conventional operation can be maintained to the maximum extent possible.
[0259] The minimum criterion may include that: 1) connectivity provided by the relay UE shall satisfy a requirement provided by an upper layer; and 2) a quality of sidelink measurement (e.g., sidelink RSRQ) performed by the remote UE by measuring a discovery signal received from the relay UE shall be greater than or equal to a determined threshold.”; Jung et al.; 0257-0259)
(where
“sidelink (relay link)”/”measures link quality”/”a quality of sidelink measurement (e.g., sidelink RSRQ) performed by the remote UE by measuring a discovery signal received from the relay UE shall be greater than or equal to a determined threshold” maps to “receiving a discovery signal”,
“each of candidate relay UEs (S182), and reports candidate relay UEs” maps to “one or more neighboring terminals”

performing a measurement operation on the discovery signal;
(where
“measures a link quality”/”measurement report”/“sidelink (relay link)”/”a quality of sidelink measurement (e.g., sidelink RSRQ) performed by the remote UE by measuring a discovery signal received from the relay UE shall be greater than or equal to a determined threshold” maps to “performing measurement”,

transmitting a list including information on at least one candidate terminal determined based on a measurement result of the discovery signal to the base station; and
 (“When the candidate relay UEs are reported from the remote UE, an eNB selects a specific candidate relay UE from the candidate relay UEs (S184), and reports the specific candidate relay UE to the remote UE (S185). That is, the network may instruct the remote UE to select the specific candidate UE as the relay UE. In this case, the eNB may report an ID of the specific candidate relay UE to the remote UE.”; Jung et al.; 0339)
(where
“candidate relay UEs are reported” maps to “transmitting a list including information of the at least one candidate terminal”
“eNB”/”network”/FIG. 19 maps to “base station”

when the relay terminal is selected as a final relay terminal from the at least one candidate terminal, performing a sidelink setup procedure with the remote terminal.
(“The remote UE selects a specific candidate relay UE as the relay UE (S186), and establishes a connection for a relay service. The connection establishment process may include a security setup between the remote UE and the selected candidate relay UE. The candidate relay UEs included in the list may report their IDs when a discovery signal is transmitted.”; Jung et al.; 0342)
(where
“connection establishment process”/”connected for a relay service” maps to “when the relay terminal is selected as a final relay terminal from the at least one candidate terminal, performing a sidelink setup procedure with the remote terminal.”
      	
	Jung1 teaches a remote UE measuring discover signal link quality from candidate relay UEs, reporting candidate relay UEs which link quality is greater than threshold, the base station selects specific candidate relay UE and communicates selected candidate relay UE to the remote UE.

Jung1 as described above does not explicitly teach:
configuring a resource for sidelink discovery with a base station;

However, Jung2 further teaches a resource pool capability which includes:
configuring a resource for sidelink discovery with a base station;
(“An eNB 1) may announce a type 1 resource pool for discovery signal announcement to UE in the RRC_IDLE state through the SIB. Types of UE whose ProSe direct discovery has been permitted use the type 1 resource pool for discovery information announcement in the RRC_IDLE state.”; Jung et al.; 0222)

Jung2 teaches a eNB configuring a resource pool for ProSe direct discovery.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource pool capability of Jung2 into Jung. By modifying the processing/messaging of Jung1 to include the resource pool capability as taught by the processing/messaging of Jung2, where Jung associates the various embodiments as “examples” and “exemplifies” and where paragraph 0363 of Jung teaches embodiments being capable of being implemented in different methodologies, the benefits of improved out-of-coverage relay selection (Jung1; 0272) with ping pong prevention (Jung2; 0344) are achieved.

As to claim 16:
Jung1 as described above does not explicitly teach:
further comprising receiving configuration information for discovery and selection of the relay terminal from a base station.

However, Jung2 further teaches a configuration/measurement/discovery signal capability which includes:
further comprising receiving configuration information for discovery and selection of the relay terminal from a base station.
(“Referring to FIG. 19, the network transmits a configuration of a relay UE selection method to a remote UE (S181). It may be reported to the remote UE that the network selects the relay UE for the remote UE. That is, it may be reported to the remote UE that the relay UE is selected under the control of the network.
[0337] The remote UE measures a link quality with respect to each of candidate relay UEs (S182), and reports candidate relay UEs of which a link quality is greater than or equal to a threshold to the network (S183).”; Jung et al.; 0336-0337)
(“The remote UE selects a specific candidate relay UE as the relay UE (S186), and establishes a connection for a relay service. The connection establishment process may include a security setup between the remote UE and the selected candidate relay UE. The candidate relay UEs included in the list may report their IDs when a discovery signal is transmitted.”; Jung et al.; 0342)
(where “selection method” includes performing “measurement report” and “discover signal is transmitted” which is considered as including “discovery”)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configuration/measurement/discovery signal capability of Jung2 into Jung. By modifying the processing/messaging of Jung1 to include the configuration/measurement/discovery signal capability as taught by the processing/messaging of Jung2, where Jung associates the various embodiments as “examples” and “exemplifies” and where paragraph 0363 of Jung teaches embodiments being capable of being implemented in different methodologies, the benefits of improved out-of-coverage relay selection (Jung1; 0272) with ping pong prevention (Jung2; 0344) are achieved.

As to claim 17:
Jung1 as described above does not explicitly teach:
wherein the configuration information includes one or more of configuration information for ..., configuration information of a resource pool for a discovery operation, ..., ..., and configuration information for the measurement operation.

However, Jung2 further teaches a resource pool/measurement capability which includes:
wherein the configuration information includes one or more of configuration information for ..., configuration information of a resource pool for a discovery operation, ..., ..., and configuration information for the measurement operation.
(“An eNB may configure that UE has to use a type 1 resource pool for discovery information announcement or has to use a type 2 resource through an RRC signal in relation to UE in the RRC_CONNECTED state.”; Jung et al.; 0223)
(“A measurement report for reporting the candidate relay UEs for a relay service may be configured for the remote UE. The configuration of the measurement report may include a minimum sidelink (relay link) quality threshold. When the threshold is configured, the remote UE may report only candidate relay UEs of which a quality is greater than or equal to the threshold.”; Jung et al.; 0338)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource pool/measurement capability of Jung2 into Jung. By modifying the processing/messaging of Jung1 to include the resource pool/measurement capability as taught by the processing/messaging of Jung2, where Jung associates the various embodiments as “examples” and “exemplifies” and where paragraph 0363 of Jung teaches embodiments being capable of being implemented in different methodologies, the benefits of improved out-of-coverage relay selection (Jung1; 0272) with ping pong prevention (Jung2; 0344) are achieved.

As to claim 20:
Jung1 as described above does not explicitly teach:
wherein the discovery signal is one or more of a demodulation reference signal (DMRS), a sidelink discovery- reference signal (SD-RS), and a synchronization signal.

However, Jung2 further teaches a measurement/synchronization/reference signal/dm-rs capability which includes:
wherein the discovery signal is one or more of a demodulation reference signal (DMRS), a sidelink discovery- reference signal (SD-RS), and a synchronization signal.
(“The minimum criterion may include that: 1) connectivity provided by the relay UE shall satisfy a requirement provided by an upper layer; and 2) a quality of sidelink measurement (e.g., sidelink RSRQ) performed by the remote UE by measuring a discovery signal received from the relay UE shall be greater than or equal to a determined threshold.”; Jung et al.; 0259)
(“Meanwhile, for the D2D relay operation, sidelink discovery reference signal received power (SD-RSRP) may be used. The SD-RSRP may be defined as a linear average of power contribution of resource elements for carrying a DM-RS associated with a PDSCH of which a cyclic redundancy check (CRC) is authenticated. A reference point of the SD-RSRP may be an antenna connection portion of the UE. When reception diversity is used by the UE, a value lower than the SD-RSRP depending on an individual diversity branch may not be reported.”; Jung et al.; 0225)
(“In addition, a UE located out-coverage of a cell may measure the S-RSRP/SD-RSRP or the like on the basis of the SLSS and/or the DM-RS of the PSBCH/PSCCH/PSSCH to determine whether the UE will be a synchronization source for performing a D2D relay operation.”; Jung et al.; 0226)
(“Hereinafter, a sidelink may imply a UE-to-UE interface for a D2D communication and a D2D discovery. The sidelink corresponds to the aforementioned PC5 interface. A channel defined/used in the sidelink may be a physical sidelink control channel (PSCCH), and a control channel for broadcasting basic system information for D2D communication may be a physical sidelink broadcast channel (PSBCH). In addition, a channel for transmitting a D2D discovery signal may be defined as a physical sidelink discovery channel (PSDCH). A D2D synchronization signal may be referred to as a sidelink synchronization signal (SLSS) or a D2D synchronization signal (D2DSS).”; Jung et al.; 0224)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the measurement/synchronization/reference signal/dm-rs capability of Jung2 into Jung. By modifying the processing/messaging of Jung1 to include the measurement/synchronization/reference signal/dm-rs capability as taught by the processing/messaging of Jung2, where Jung associates the various embodiments as “examples” and “exemplifies” and where paragraph 0363 of Jung teaches embodiments being capable of being implemented in different methodologies, the benefits of improved out-of-coverage relay selection (Jung1; 0272) with ping pong prevention (Jung2; 0344) are achieved.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 20180152986 (hereinafter “Jung1”) in view of Jung et al. US 20180152986 (hereinafter “Jung2”) and in further view of Purkayastha et al. US 20210185757.

As to claim 2:
Jung1 as described above does not explicitly teach:
transitioning an operating state of the remote terminal to a sidelink (SD) connected state when the sidelink setup procedure is completed; and
performing sidelink communication with the relay terminal.

However, Purkayastha et al. further teaches a sidelink connected state capability which includes:
transitioning an operating state of the remote terminal to a sidelink (SD) connected state when the sidelink setup procedure is completed; and
performing sidelink communication with the relay terminal.
(“The first UE 702, at 708, may change the connection state with the second UE 704 from a sidelink disconnected state to the sidelink connected state based on the establishment of the unicast link. Thus, the UE 704 may operate based on a sidelink connected state with the UE 702, as illustrated at 709. In some aspects, the first UE 702 may monitor physical layer channels for discovery messages transmitted by other peer UEs (e.g., third UE 406 of FIG. 4) according to a configured periodicity while in the sidelink disconnected state. The first UE 702 may transition from the sidelink disconnected state to the sidelink connected state upon establishing the first unicast link with the second UE 704.”; Purkayastha et al.; 0061)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink connected state capability of Purkayastha et al. into Jung. By modifying the processing/messaging of Jung1 to include the sidelink connected state capability as taught by the processing/messaging of Purkayastha et al, the benefits of reduced operations (Purkayastha et al.; 0065) are achieved.

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 20180152986 (hereinafter “Jung1”) in view of Jung et al. US 20180152986 (hereinafter “Jung2”) and in further view of Arvola et al. WO 2021104680.

As to claim 5:
Jung1 as described above does not explicitly teach:
further comprising performing a beam sweeping operation with the one or more neighboring terminals, wherein the discovery signal is received through a beam configured in the beam sweeping operation.

However, Arvola et al. further teaches a beam sweeping/discover signal capability which includes:
transitioning an operating state of the remote terminal to a sidelink (SD) connected state when the sidelink setup procedure is completed; and
performing sidelink communication with the relay terminal.
(“In addition to indicating the spatial limitation, the beam sweeping configuration may comprise further information for controlling the beam sweeping and/or discovery of other devices outside the coverage area of the network device by the first device. In some examples, the beam sweeping configuration indicates or comprises resource information for discovery signaling operations, such as uplink reference signal resource. The first device is configured to perform the beam sweeping and/or discovery operations in accordance with such received control information. In an example, the network device may configure the first device to transmit specific system information as part of the discovery signal (e.g. SSB or sidelink SSB). In a still further example, the network device may configure the first device to transmit only reference signal, e.g. to operate as synchronization source for out of coverage users.”; Arvola et al.; 0065)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink connected state capability of Arvola et al. into Jung. By modifying the processing/messaging of Jung1 to include the sidelink connected state capability as taught by the processing/messaging of Arvola et al, the benefits of reduced sweep and beam acquisition time (Arvola et al.; 0030) are achieved.

As to claim 18:
Jung1 as described above does not explicitly teach:
further comprising performing a beam sweeping operation with the one or more neighboring terminals, wherein the discovery signal is received through a beam configured in the beam sweeping operation.

However, Arvola et al. further teaches a beam sweeping/discover signal capability which includes:
transitioning an operating state of the remote terminal to a sidelink (SD) connected state when the sidelink setup procedure is completed; and
performing sidelink communication with the relay terminal.
(“In addition to indicating the spatial limitation, the beam sweeping configuration may comprise further information for controlling the beam sweeping and/or discovery of other devices outside the coverage area of the network device by the first device. In some examples, the beam sweeping configuration indicates or comprises resource information for discovery signaling operations, such as uplink reference signal resource. The first device is configured to perform the beam sweeping and/or discovery operations in accordance with such received control information. In an example, the network device may configure the first device to transmit specific system information as part of the discovery signal (e.g. SSB or sidelink SSB). In a still further example, the network device may configure the first device to transmit only reference signal, e.g. to operate as synchronization source for out of coverage users.”; Arvola et al.; 0065)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink connected state capability of Arvola et al. into Jung. By modifying the processing/messaging of Jung1 to include the sidelink connected state capability as taught by the processing/messaging of Arvola et al, the benefits of reduced sweep and beam acquisition time (Arvola et al.; 0030) are achieved.

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 20180152986 (hereinafter “Jung1”) in view of Jung et al. US 20180152986 (hereinafter “Jung2”) and in further view of Wu et al. US 20150038136.

As to claim 6:
Jung1 as described above does not explicitly teach:
wherein the discovery signal includes information indicating whether each of the one or more neighboring terminals supports a relay function.

However, Wu et al. further teaches an indication capability which includes:
wherein the discovery signal includes information indicating whether each of the one or more neighboring terminals supports a relay function.
(“second method for managing wireless communications is described. In one configuration, a mobile device may broadcast an out-of-coverage status indicator in a first peer discovery signal. A second peer discovery signal may be received from at least one other mobile device. The second peer discovery signal may indicate a capability of the at least one other mobile device to function as a relay device.”; Wu et al.; 0015)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the indication capability of Wu et al. into Jung. By modifying the processing/messaging of Jung1 to include the indication capability as taught by the processing/messaging of Wu et al, the benefits of improved management (Wu et al.; 0003) are achieved.

As to claim 19:
Jung1 as described above does not explicitly teach:
wherein the discovery signal includes information indicating whether each of the one or more neighboring terminals supports a relay function.

However, Wu et al. further teaches an indication capability which includes:
wherein the discovery signal includes information indicating whether each of the one or more neighboring terminals supports a relay function.
(“second method for managing wireless communications is described. In one configuration, a mobile device may broadcast an out-of-coverage status indicator in a first peer discovery signal. A second peer discovery signal may be received from at least one other mobile device. The second peer discovery signal may indicate a capability of the at least one other mobile device to function as a relay device.”; Wu et al.; 0015)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the indication capability of Wu et al. into Jung. By modifying the processing/messaging of Jung1 to include the indication capability as taught by the processing/messaging of Wu et al, the benefits of improved management (Wu et al.; 0003) are achieved.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 20180152986 (hereinafter “Jung1” in view of Purkayastha et al. US 20210185757.

As to claim 10:
Jung et al. discloses:
performing a sidelink setup procedure with the relay terminal selected by the base station;
(“When the remote UE selects a specific candidate relay UE as the relay UE, a one-to-one sidelink for a relay is established between the specific candidate relay UE and the remote UE (S153). This may be referred to as a step 3: layer-2 link establishment through PC5 interface.
[0245] In step 3, a unicast connection is established between the remote UE and the relay UE through the PC5 interface. This process may include an authentication and security setup process. A security aspect of this process may be handled by SA3. Accordingly, this may be referred to as a step 3: security layer-2 link establishment through PC5 interface.”; Jung et al.; 0244-0245)

Jung et al. as described above does not explicitly teach:
transitioning an operating state of the remote terminal to a sidelink (SD) connected state when the sidelink setup procedure is completed; and
performing sidelink communication with the relay terminal.

However, Purkayastha et al. further teaches a sidelink connected state capability which includes:
transitioning an operating state of the remote terminal to a sidelink (SD) connected state when the sidelink setup procedure is completed; and
performing sidelink communication with the relay terminal.
 (“The first UE 702, at 708, may change the connection state with the second UE 704 from a sidelink disconnected state to the sidelink connected state based on the establishment of the unicast link. Thus, the UE 704 may operate based on a sidelink connected state with the UE 702, as illustrated at 709. In some aspects, the first UE 702 may monitor physical layer channels for discovery messages transmitted by other peer UEs (e.g., third UE 406 of FIG. 4) according to a configured periodicity while in the sidelink disconnected state. The first UE 702 may transition from the sidelink disconnected state to the sidelink connected state upon establishing the first unicast link with the second UE 704.”; Purkayastha et al.; 0061)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink connected state capability of Purkayastha et al. into Jung et al.. By modifying the processing/messaging of Jung et al. to include the sidelink connected state capability as taught by the processing/messaging of Purkayastha et al, the benefits of reduced operations (Purkayastha et al.; 0065) are achieved.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 20180152986 (hereinafter “Jung1”) in view of Arvola et al. WO 2021104680.

As to claim 13:
Jung1 as described above does not explicitly teach:
further comprising performing a beam sweeping operation with the one or more neighboring terminals, wherein the discovery signal is received through a beam configured in the beam sweeping operation.

However, Arvola et al. further teaches a beam sweeping/discover signal capability which includes:
transitioning an operating state of the remote terminal to a sidelink (SD) connected state when the sidelink setup procedure is completed; and
performing sidelink communication with the relay terminal.
(“In addition to indicating the spatial limitation, the beam sweeping configuration may comprise further information for controlling the beam sweeping and/or discovery of other devices outside the coverage area of the network device by the first device. In some examples, the beam sweeping configuration indicates or comprises resource information for discovery signaling operations, such as uplink reference signal resource. The first device is configured to perform the beam sweeping and/or discovery operations in accordance with such received control information. In an example, the network device may configure the first device to transmit specific system information as part of the discovery signal (e.g. SSB or sidelink SSB). In a still further example, the network device may configure the first device to transmit only reference signal, e.g. to operate as synchronization source for out of coverage users.”; Arvola et al.; 0065)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink connected state capability of Arvola et al. into Jung. By modifying the processing/messaging of Jung1 to include the sidelink connected state capability as taught by the processing/messaging of Arvola et al, the benefits of reduced sweep and beam acquisition time (Arvola et al.; 0030) are achieved.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20150085791 – teaches D2D-connected state (see para. 0062).
US 20150036578 – teaches discovery signal indicating capability to function as relay device (see para. 0061).
US 20150334555 – teaches indicating capability of relay operation (see para. 0128).
US 20160037568 – teaches indication of relay capability in discover signal (see para. 0053).
US 20160227495 – teaches indication of supporting relay capability (see para. 0237).
US 20180249516 – teaches sidelink configuration (see FIG. 17).
US 20170244469 – teaches UE reporting neighbor list (see para. 0135).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464